Mr. Justice Shore delivered the opinion of the Court: This is a bill in chancery, by the school directors of New Union School District No. 2, in township 21, north, range 4, west, .township 21, north, range 5, west, township 22, north, range 4, west, and township 22, north, range 5, west, in the counties of Logan, Mason and Tazewell, and Andrew Jacobs and Isaac 0. Brown, tax-payers of said district, against the school directors of Union School District No. 4, the boards of trustees of schools in township 22, north, range 4, west, and township 22, north, range 5, west, and the county clerks of the counties named, for injunction, and other relief. The principal question is as to the corporate existence of the complainant school district. The objection made is a collateral attack upon the legality of the formation of said New Union School District No. 2, If the complainant is a defacto corporation, and at the time of filing its bill was exercising the functions and powers of such a corporate body, it is ordinarily sufficient to enable it to sue- and be sued in respect of the public rights it represents, even though there may have been irregularities in its formation. (Renwick v. Hall, 84 Ill. 162.) A change in a school district can not ordinarily be questioned collaterally. (People v. Newberry, 87 Ill. 41.) A much stricter rule prevails in a direct proceeding questioning the corporate existence of the body and its right to exercise corporate functions. An information in the nature of a quo warranto is the proper remedy to test the legality of the formation of a school district, and it may be that the common law writ of certiorari will furnish an appropriate remedy. People v. Newberry, supra. The new school district, the existence of which is denied, lies in three different counties and in four different townships, and is composed of territory taken wholly or in part from three other districts. The proceedings for its formation were taken under an act entitled “An act to provide a way by which the people of any territory lying within three or more districts and in three or more townships, containing not less than four hundred inhabitants, may be organized into a school district,” in force July 1, 1883. Petitions signed by the requisite number of persons were presented in proper time to each of the four boards of trustees of the townships from which land was sought to be taken for the formation of the new district, and asking for its formation. Notices were served on the school directors of the several school districts from which the territory was sought to be detached. Two of the boards of trustees of schools,—that is, those in township 21, north, range 4, west, and township 21, north, range 5, west,—granted the prayer of the petitioners, but the two defendant boards of trustees refused the prayer, claiming, as it is said, that the act of 1883, under which proceedings were instituted, was unconstitutional and void. Mandamus proceedings were instituted to compel them to grant the prayer of the petitions. These two boards of trustees were made defendants thereto, but Union School District No. 4 was not made a party, and, as we shall see, properly so, as it was not required to do anything, and could . perform no act constituting or forming the new district. The defendant boards of trustees appeared, and demurred to the petition for mandamus. The circuit court overruled the demurrer, and entered judgment commanding the said defendants to grant the prayer of the petitions for the establishment of New District No.-2, and this judgment was affirmed by the Appellate Court and by this court. 121 Ill. 552. If the judgment of this court affirming that of the circuit and Appellate Courts is not conclusive as to the legality of the steps taken for the formation of the new district, as against district No. 4, defendant here, it is because that district is not bound by the act of the trustees of schools, who were defendants to the said mandamus proceedings. It certainly is conclusive upon all parties to the suit in which it was rendered, as to all objections that might have been urged against the legality of the proceeding organizing the new school district. We are of opinion that the judgment in that case is conclusive upon all persons. The trustees of schools represent the public in respect of all matters confided to them by law, and their action, within the scope of their authority, when acting in conformity with the law, must necessarily be binding upon the public, and their acts, when done in obedience to the mandate of a court of competent jurisdiction, must have the same binding force and effect as if performed without such mandate, and upon their own motion and judgment. In the mandamus proceeding it was indispensable that the court, before awarding the writ, should have found that the act of 1883 was a valid law, and that the proceedings for the formation of New Union School District No. 2 was in conformity with its provisions. The formation of districts, changing their boundaries, detaching territory from one district and attaching it to another, is by the law committed to the trustees of schools. Their determination of all such matters is final and conclusive. The discharge of this function affects the public interest, and, as before said, the school directors are bound by their action, whether it is taken on their own motion or under the mandate of a court of competent jurisdiction. In either case the directors have no discretion, but must acquiesce and accept the district thus formed. The refusal of the two boards of trustees to detach territory from district No. 4, it is apparent, was in the supposed interest.of that district. But be this as it may, the judgment against the boards of trustees is binding upon the directors of Union District No. 4, the territory of which lies within townships represented by said boards, and is also binding upon the public, generally. The matter in contention affects public rights, only, and in such cases proceedings should be against those who represent and may protect those rights, or who may be required to do the particular thing demanded. The public are interested in a speedy solution and settlement of questions of this character. It can not be held, that after the legality of the formation of a school district has been settled by the courts, in a proper proceeding between proper and necessary parties, and all parties that' are necessary thereto, other officers or persons to whom is confided by law no duty in respect thereof may re-litigate the same matters of public interest and concern. It can be said with equal propriety that the decision of this case will not bind the inhabitants of the school district, and that others may hereafter have the same matter re-adjudicated. As before said, the constitutionality of the act of 1883 was necessarily involved in the case of Trustees v. People, 121 Ill. 552. But if this was not so, there can be no serious doubt of the validity of that act. Section 13, article 4, of the constitution, provides that no law shall be “amended by reference to its title only, but * * * the section amended shall be inserted at length in the new act.” The act of 1883 does not profess to do that which is inhibited,—i. e., to amend the School law by reference to its title, which is, “An act to establish and maintain a system of free schools.” One law may be amended by another without any reference to it, as any new provision of law may in some sense be said to amend and change a prior system of laws, so that the law, as a body, is not what it was before. The legislature may declare certain acts to constitute larceny, and provide a punishment therefor different from that ordinarily inflicted for larceny, without inserting in the body of the act the Criminal Code, or incorporating in the new statute the sections defining and punishing larceny generally; and no reason is apparent why the legislature may not pass, at different times, several acts relating to free schools, or to different parts of the law establishing a system of free schools. “It can not be said that this clause of the constitution embraces every enactment which, in" every degree, however remotely, may affect the prior law. on a given subject, for to so hold would be to bring about a greater evil than the one sought to be obviated by this clause.” (People v. Wright, 70 Ill. 396.) Two or more laws relating to the same subject, or different parts of the same subject matter, are not necessarily amendatory of each other, within the- meaning of this clause of the constitution, although they may be construed together as in pari materia. All laws on the subject of schools, in city charters or elsewhere, are necessarily parts of the school laws. Speight v. People, 87 Ill. 595. Various other objections are made to the sufficiency and form of the proceeding, which were settled against appellant by the judgment of this court in the mandamus suit before mentioned; but if they were not, they are not jurisdictional or of substantial importance, and can not therefore be considered in this collateral proceeding. It will, however, be proper to say, that the trustees of schools can take no advantage of the acts or omission of said trustees of schools in the performance of their public duty, nor can Union District No. 4 take advantage of such omission. The parties seeking the establishment of a new district, having done all that the law required them to do, could not be prejudiced by the failure of the trustees to perform their duty in the time required by law, if they were subsequently required to act, and did-act, in conformity with law, in the organization of the district. So if the school" house upon the detached territory was not appraised and sold, and the proceeds divided, as is provided by law shall be done, that will not invalidate any of the prior steps taken by which the new district was organized. So, also, the neglect of the trustees to order an election in the new district for the election of directors, at the time fixed by law, will not have the effect of nullifying and destroying the formation of the district. A failure to elect officers at the proper time will not dissolve a municipal corporation, (People v, Wren, 4 Scam. 269, Town of Mendota v. Thompson, 20 Ill. 197,) and the failure of the township trustees to file with the county clerk a map showing the lands embraced in the new district will not have the effect to destroy its corporate existence, or to prevent the directors of a new district from levying taxes for school purposes therein. Directors v. Directors, 73 Ill. 250. It is also urged that the law contemplates that the boards of trustees of the various townships shall act together or at the same time, and it is said that eighteen months practically elapsed before there was concurrence of action by the various boards of trustees in the formation of this district. This interregnum was occasioned by the refusal of two of the boards of trustees to grant the prayer of the petition, as they were required by law to do, and the necessary delay in prosecuting the mandamus proceeding to compel such action, through the various courts of the State. This question was also necessarily involved in the mandamus proceeding referred to. If their concurrence will not have the effect of forming a valid district because of the lapse of time, it can not be presumed that the circuit court would have awarded the writ, or its action would have been affirmed by this court. Indeed, if this contention could prevail, no union district could ever be formed under the act of 1883, unless each and every of the boards of trustees readily and at once acquiesced in its formation. This law was intended to deprive boards of trustees of all discretion in respect of the formation of districts falling within the provisions of that act. It is also contended that a court of equity has no jurisdiction to grant the relief sought by this bill. If the bill was filed for the purpose of ousting the directors of Union District No. 4 from their office, or to restrain the exercise of their corporate powers, and that only, the contention would be well founded. If the object of the bill was to deprive that district of its franchise, there would be a remedy by quo warranto, and a demurrer to the bill would be properly sustained. We do not, however, understand this to be the purpose of the bill, nor that its object was to establish the legality of the formation of the new district. That is treated by the bill as having been already established by the mandamus proceedings and subsequent action of the boards of trustees. Upon part of the territory taken from the .appellant district and attached to the new district was an old school house, of the value of about $200, and a school house site, which was claimed by district No. 4 on the ground that the proceedings to establish the new district were invalid and abortive. The people .of district No. 4, in electing its directors, elected one residing in that part of New Union District No. 2 which had been taken from the former district, and the directors of school district No. 4 proceeded to levy taxes in the territory detached as if it still remained a part of district No. 4 as it was before the change of its boundaries by the formation of the new district,—in other words, to levy and collect school taxes in a part of the new district No. 2, and thereby to interfere with the rights and franchises of the latter district, and embarrass its directors in the discharge of their duties. The directors of district No. 4j after the formation of the new district, had a school taught in said school house, and at its termination locked its doors and refused to-allow the directors of the new school district to have the custody or control of the same. They took the roof off the school house under claim of right to repair the same. The hill charges fraud and conspiracy between the defendants to disregard the rights of the complainants, and shows that the defendants had and were acting in concert in attempting to obstruct and embarrass the directors of the new district ; that the trustees of schools refused to make and file a map showing the territory and inhabitants embraced in said new •district, so that the county clerks could not properly extend the school taxes levied by the directors of said district; that appellees caused maps of New Union School District No. 2, together with the school taxes levied by the directors of that district, to be filed with the respective county clerks, and that such clerks disregarded such levy, and proceeded to extend the school taxes levied by the directors of said school district No. 4 •upon all the land and territory within the corporate bounds of said district No. 2, which previously had formed part of the said district No. 4, and refused to extend the school tax levied upon said territory by the directors of the new district. There can be no serious doubt as to the jurisdiction of a •court of equity to protect the equitable rights of the directors •of the new district. The law fails to furnish an adequate remedy. The legal title to the school house and site being in the trustees of schools, they alone can sue at law. (Wilson v. School Directors, 81 Ill. 181.) It is manifest that an application to the trustees, if the allegations of the hill are true, would be unavailing. They have failed to discharge any duty in respect of this school house. It was their manifest duty to •sell the same and divide the proceeds in conformity with the •statute. It seems equally clear that the directors of school ■district No. 4 can lawfully exercise no control over the same. The rule in respect of trustees, generally, is, that where a trustee fails to discharge the duties imposed by the trust, the ■cestui que trust may have relief in a court of equity. If the trustees of schools hold the title to the school property for parties not entitled to its use, the district or directors injured thereby can not be said to have an adequate remedy at law against the trustees of schools in their corporate capacity. The trustees are not even liable for costs when they sue or defend as school officers. In School Directors v. School Directors, 73 Ill. 249, this court held, that where an appraisement and distribution of school funds were made on the formation of a new district, and the old district refuses to pay over the proceeds to the treasurer, and the board of trustees neglects to compel such payment, the proper remedy for the new district is by bill in chancery to compel the collection of the fund, and the application thereof to its legitimate use, and to prevent its perversion. See, also, People v. Wiltshire, 92 Ill. 260; Cassady v. Trustees of Schools, 94 id. 589. A court of chancery having acquired jurisdiction, will, generally, for the purpose of preventing multiplicity of suits, retain the same until it has done complete equity between the parties in respect of the subject matter in litigation. (Aldrich v. Sharp, 3 Scam. 261; Martin v. Dryden, 1 Gilm. 187; Rawson v. Fox, 65 Ill. 200; Pool v. Docker, 92 id. 501.) A court of equity has jurisdiction to enjoin the levy and collection of taxes when levied by persons not authorized by law, or for an illegal or unauthorized purpose, or where the property taxed is not liable to the tax. Town of Lemont v. Singer & Talcott Stone Co. 98 Ill. 94;. Gage v. Evans, 90 id. 569; Merritt v. Farris, 22 id. 303; Irvin v. New Orleans, St. Louis and Chicago Railroad Co. 94 id. 105. The power of the directors of Union District No. 4 to levy school taxes is limited to the property within its present boundaries, and any attempt to levy a school tax by them in the detached territory is illegal, and may be enjoined by any taxpayer prejudicially affected. Therefore, the decree enjoining the tax was properly entered upon complaint of the complainant tax-payers, if not on that of the directors. It is immaterial to the directors of district No. 4 whether their attempt to levy and collect school taxes upon lands and property lying within the new district is enjoined at a suit of tax-payers, or by the directors of schools of the new district. The fact that the school directors joined in the bill would not affect the relief sought by the tax-payers. The cross-bill was properly dismissed. It sought to question the corporate existence of the new district and the legality of the steps taken to form the same. What has before been said need not be repeated. The corporate existence of the district can not be - questioned collaterally, as was sought to be done by the cross-bill, but is limited to a direct proceeding instituted by the public authorities for that purpose. Meeker v. Chicago Steel Co. 84 Ill. 276; Ward v. Farwell, 97 id. 593; Trumbo v. People, 75 id. 561; Renwick v. Hall, 84 id. 162; People v. Newberry, 87 id. 41. The decree of the circuit court will be affirmed. Decree affirmed.